UNITED STATES DISTRICT COURT                                                           Fl LED
                                                                                  IN CLERK'S OFFICE
EASTERN DISTRICT OF NEW YORK                                                 U.S. DISTRICT COURT E.D.N.Y.
----------        ----------------------------------------x
ABBOTT LABO RATORIES et al.,
                                                                              *    NOV 2 1 2019       *
                                                                               BROOKLYN OFFICE
                          Plaintiffs,
         -against-

ADELPHIA SUPPLY USA et al.,
                                                              15-CV-05826 (CBA) (LB)

                          Defendants.
                                                              NOT FOR PUBLICATION
----------------------------------------------------------x
                                                              MEMORANDUM AND ORDER
ABBOTT LABO RATORIES et al.,

                                                              17-CV-06002 (CBA) (LB)
                          Plaintiffs,
        -against-

MATTHEW FRANK,

                          Defendant.
--------------------------------------------x
AMON, United States District Judge:


                                               BACKGROUND
         Pursuant to the Court's Summary Judgment Memorandum and Order ("M&O") dated

September 30, 2019, (D.E. # 1563 (15-CV-5826 docket), D.E. # 37 (17-CV-6002 docket)

("Summary Judgment M&O")), Abbott submitted a proposed permanent injunction on October 7,

2019, (D.E. # 1565-1 ("Abbott's Proposed Permanent Injunction")). On October 21, 2019, the

Court issued an order directing Defendants "to advise the Court as to [any perceived]

inconsistencies" between the Court's Summary Judgment M&O and Abbott's Proposed

Permanent Injunction. (D.E. dated October 21, 2019.)

         In November 2019, the Defendants represented by Gottlieb & Janey LLP, Goodman &

Saperstein, and Stem & Schurin LLP (the "Wholesaler Defendants") filed a joint letter advising


                                                          1
the Court of their five objections to Abbott's Proposed Permanent Injunction. (D.E. # 1573 (15-

CV-5826 docket), D.E. # 40 (l 7-CV-6002 docket) ("Wholesaler Defendants' Objections Letter").)

No other defendant filed objections. Abbott responded to the Wholesaler Defendants' Objections

Letter on Novembe~ 6, 2019. (D.E. # 1574 ("Abbott's Reply").)

                                       LEGAL STANDARD

       Rule 65(d) of the Federal Rules of Civil Procedure requires every order granting an

injunction to "state its terms specifically" and "describe in reasonable detail ... the act or acts

restrained or required." Fed. R. Civ. P. 65(d)(l)(B)-(C). The Second Circuit has explained that

the injunction must "be specific and definite enough to apprise those within its scope of the conduct

that is being proscribed." City of New York v. Mickalis Pawn Shop, LLC. 645 F.3d 114, 143 (2d

Cir. 2011) (internal quotation marks omitted).

       "[T]he specificity provisions of Rule 65(d) are no mere technical requirements." Id.

(alteration in original) (quoting Schmidt v. Lessard, 414 U.S. 473, 476 (1974)). Rather, they

promote "basic fairness," which "requires that those enjoined receive explicit notice of precisely

what conduct is outlawed." Id. (quoting Schmidt, 414 U.S. at 476). In addition, "district courts

must take care to ensure that injunctive relief is not overbroad." Id. at 144. Specifically, a district

court is "only empowered 'to grant relief no broader than necessary to cure the effects of the harm

caused by the violation."' Id. (quoting Forschner Grp., Inc. v. Arrow Trading Co., 124 F.3d 402,

406 (2d Cir. 1997)).

                                           DISCUSSION
       The Court addresses and resolves each of the Wholesaler Defendants' objections to

Abbott's Proposed Permanent Injunction in the following manner.              The Court's Permanent




                                                  2
Injunction, which incorporates the revisions discussed below, is attached. (D .E. # 1577-1 ( 15-CV-

5826 docket), D.E. # 44-1 (17-CV-6002 docket) ("Court's Permanent Injunction").)
                                                                                                   I


        I.      Objection 1: The injunction should apply only to International test-strip boxes
                containing all of the identified differences, rather than to boxes containing any of
                them.

        The second paragraph of Abbott's Proposed Permanent Injunction defines "International

FreeStyle test strips" as those test-strip boxes bearing any "FreeStyle Mark" and having any of the

following characteristics on its box or package insert:

    •   Indicates that a blood sample for use with the test strips can be drawn from a location
        other than the finger, palm, or upper arm;
    •   Lacks a National Drug Code (NDC) number;
    •   Lacks the U.S. toll-free phone number 1-888-522-5226;
    •   Bears the "CE" mark;
    •   The primary language is not English; or
    •   Has affixed one or more stickers that are not price tags and were not applied by Abbott.

(Abbott's Proposed Permanent Injunction, 2.)

        The Wholesaler Defendants propose amending the paragraph so that instead of reading

"and having any of the following characteristics" it instead reads "and having the following

labeling on its box or package insert." (Wholesaler Defendants' Objections Letter at 2-3.) In

other words, Defendants assert that the permanent injunction should apply only to test-strip boxes

that bear all of the above characteristics, rather than to test-strip boxes containing one or some of

these characteristics.

        The Court rejects the Wholesaler Defendants' objection to, and proposed revision of,

Abbott's Proposed Permanent Injunction. Contrary to the Wholesaler Defendants' assertions, this

Court never held that the international boxes must contain all of these differences, or even a

combination of them, in order for the boxes to be materially different from the domestic test-strip

boxes and therefore infringing.      Rather, this Court's Summary Judgment M&O and First


                                                 3
Preliminary Injunction M&O indicate that each of the differences is material. (See D.E. # 131

("First Preliminary Injunction M&O") at 11-12.) 1 For example, the First Preliminary Injunction

M&O cites cases that found that solely foreign-language packaging was a material difference, and

solely international units of measurement was material. (lgJ And although the Court found that

the differences listed above were "especially significant" in light of the absence of the U.S. toll-

free number, the Court in no way suggested that the differences would no longer be material if the

toll-free number were present. (!QJ Because each difference is material, the Court rejects the

Wholesaler Defendants' first proposed revision to Abbott's Proposed Permanent Injunction.

         IL       Objection 2: "Bears the 'CE' mark" should be amended.

         The Wholesaler Defendants also propose amending the phrase in the second paragraph of

Abbott's Proposed Permanent Injunction that reads "Bears the 'CE' mark," as one of the

identifying characteristics of International FreeStyle test-strip boxes. 2 (Wholesaler Defendants'

Objections Letter at 3.) They propose that it should instead read: "Bears the 'CE' mark or marks

of other countries not a member of the European community."                        (IQJ    They state that this

amendment is for the sake of "clarity and specificity." (.llh) Abbott does not object to expanding

the phrase "CE mark" in order to make clear that the marks of non-European countries should also

be included as part of the definition of International FreeStyle test strips, but Abbott suggests the

following phrasing instead: "Bears the 'CE' mark or marks of other countries outside of the United

States." (Abbott's Reply at 2 n.2.)


1
  The Wholesaler Defendants also cite to the Court's Summary Judgment M&O, but there, the Court simply refers to
the findings in the First Preliminary Injunction M&O. (See Summary Judgment M&O at 13-14 ("For the reasons
articulated in the First P[reliminary] I[njunction] M&O, the international strips are materially different from the
domestic strips as a matter of law, and their sale in the United States constitutes trademark infringement under the
Lanham Act. Original Appalachian( v. Granada Electronics, Inc.]. 816 F.2d [68,] 73 [2d Cir. 1987).").)
2
  "CE marking" is a certification mark that indicates conformity with health, safety, and environmental protection
standards for products sold within the European Economic Area (EEA). The CE marking is also found on products
sold outside the EEA that are manufactured in, or designed to be sold in, the EEA. See CE marking, European
Commission, https://ec.europa.eu/growth/single-market/ce-marking_en (last visited Nov. 19, 2019).

                                                         4
       The Court agrees that this component of the definition should be expanded. Nothing in the

Court's M&Os suggests that the permanent injunction should be limited to only "CE" marked test-

strip boxes. Taking the parties' concerns and recommendations into account, the Court adopts the

following language in the Court's Permanent Injunction: "Bears the 'CE' mark or similar

certifying marks of other countries outside of the United States."

       III.    Objection 3: The scope of the injunction should be expressly limited to those
               International Freestyle test strips which are intended for sale only outside of the
               United States.

       Defendants' third objection is as follows: "The Wholesaler Defendants object to paragraph

3 [of Abbott's Proposed Permanent Injunction] to the extent that it does not expressly limit the

injunction to those International Freestyle test strips which are intended for sale only outside of

the United States."   (Defendants' Objections Letter at 3.)      The third paragraph of Abbott's

Proposed Permanent Injunction reads, in relevant part, as follows:

       The Enjoined Defendants ... are permanently enjoined from importing, purchasing,
       selling, distributing, marketing, or using in commerce in the United States any
       International FreeStyle test strips as defined above ....

(Abbott's Proposed Permanent Injunction~ 3.)

       Abbott objects to inserting any "intended for sale" language into this paragraph. (Abbott's

Reply at 2-3.) Abbott argues that the "very premise of this gray-goods trademark action" is that

all of Abbott's Issnternational FreeStyle strips are intended for sale outside of the United States,

but they were diverted into the United States by the Defendants. (Id.) Introducing this "vague

intent requirement," they argue, would simply allow the Defendants to skirt the injunction by

arguing that they cannot know what is in Abbott's mind and therefore had no way of determining

what they were enjoined from selling. (Id. at 3.)




                                                 5
       The Court agrees with Abbott that the insertion of "intended for sale" language would be

problematic, but the Court also agrees with the Wholesaler Defendants that the third paragraph of

Abbott's Proposed Permanent Injunction should be made more precise as to the injunction's scope.

The Court accordingly revises the third paragraph to read, in relevant part, as follows:

       The Enjoined Defendants . . . are permanently enjoined from importing, purchasing,
       selling, distributing, marketing, or otherwise using in commerce in the United States any
       International FreeStyle test strips designated for the international market ....

This "designated for the international market" language provides greater specificity without

inserting a "vague intent requirement." Indeed, it closely resembles the language used in "Consent

Judgment and Permanent Injunction" agreements that Abbott has entered into with settling

defendants in this case. (See, e.g., D.E. # 1530 ("NE Medical ... [is] permanently enjoined from

... in any way using in United States commerce any International Freestyle test strips designated

for and diverted from the international market.").) The Court thus resolves the parties' concerns

in the above manner.

       IV.     Objection 4: The phrase "or otherwise infringing any of the Freestyle Marks"
               should be removed from the third paragraph.

       The Wholesaler Defendants argue that the phrase "or otherwise infringing any of the

FreeStyle Marks," which is found in the third paragraph of Abbott's Proposed Permanent

Injunction, should be removed. (Defendants' Objections Letter at 3.) The third paragraph of

Abbott's Proposed Permanent Injunction reads, in relevant part, as follows:

       The Enjoined Defendants ... are permanently enjoined from importing, purchasing,
       selling, distributing, marketing, or using in commerce in the United States any
       International FreeStyle test strips as defined above, or otherwise infringing any of
       the FreeStyle Marks ....

(Abbott's Proposed Permanent Injunction 13 (emphasis added).)




                                                 6
       The Wholesaler Defendants argue that this phrase is "vague and it expands the scope of

the injunction beyond the specific infringing conduct described on the face of the order."

(Defendants' Objections Letter at 3.) Accordingly, they argue, this language violates Rule 65(d),

which is satisfied "only if the enjoined party can ascertain from the four corners of the order

precisely what acts are forbidden or required." (Id. (quoting Petrello v. White, 533 F.3d 110, 114

(2d Cir. 2008).) Abbott counters, inter alia, that the "otherwise infringing" language is necessary

because "infringing Abbott's marks" is precisely what Defendants have been found liable for

doing. (Abbott's Reply at 3.)

       The Court agrees with the Wholesaler Defendants that the "or otherwise infringing"

language is vague and should be removed. This "otherwise infringing" language does not appear

in the First Preliminary Injunction entered in this case.     (D.E. # 131-1 ("First Preliminary

Injunction.").) Nor does it appear in Consent Judgment and Permanent Injunction agreements that

Abbott has entered into in this case. (See, e.g., D.E. # 1530.) Moreover, as discussed with

reference to the Wholesaler Defendants' third objection, supra, the Court's Permanent Injunction

revises Abbott's Proposed Permanent Injunction so that the third paragraph contains the language

"or otherwise using in commerce," as follows:

       The Enjoined Defendants . . . are permanently enjoined from importing, purchasing,
       selling, distributing, marketing, or otherwise using in commerce in the United States any
       International FreeStyle test strips designated for the international market ....

Thus, rather than incorporating the ill-defined "otherwise infringing" language, the Court's

Permanent Injunction instead retains the phrase "use in commerce," which is defined in the

Lanham Act, 15 U.S.C. § 1127, and combines it with the more expansive modifier "otherwise,"

thereby addressing any concerns that simply removing the "otherwise infringing" language would

make the injunction's scope narrower than is called for.



                                                7
        V.     Objection 5: The following phrases should be removed from the third paragraph of
               Abbott's Proposed Permanent Injunction:
                    • "using in commerce";
                    • "assisting, aiding, abetting, or acting in concert and participation with"; and
                    • "successors [and] assigns."

       The Wholesaler Defendants argue that the above phrases, found in the third paragraph of

Abbott's Proposed Permanent Injunction, are "vague and/or undefined," and that the vagueness of

these phrases would lead to "uncertainty and confusion on the part of those to whom the injunction

is directed, and potentially expand the scope of the injunction to be broader than necessary."

(Defendants' Objections Letter at 3.) The third paragraph of Abbott's Proposed Permanent

Injunction reads as follows:

       The Enjoined Defendants, as well as their principals, agents, officers, directors,
       members, servants, employees, successors, assigns, and all other persons in concert
       and participation with them, are permanently enjoined from importing, purchasing,
       selling, distributing, marketing, or using in commerce in the United States any
       International FreeStyle test strips as defined above, or otherwise infringing any of
       the FreeStyle Marks, or assisting, aiding, abetting, or acting in concert and
       participation with any other person or business entity in engaging in or performing
       any of the activities referred to in this paragraph.

(Abbott's Proposed Permanent Injunction 13.)

       The Court rejects the Wholesaler Defendants' proposals to remove "using in commerce,"

"successors [and] assigns," and "assisting, aiding, abetting, or acting in concert and participation

with." First, as indicated above, "use in commerce" is a term defined and used in the Lanham Act.

See 15 U.S.C. § 1127. Thus, "using in commerce" is not "vague and/or undefined" in this context.

The remaining terms are commonly used legal terms with defined meanings. Moreover, contrary

to the Wholesaler Defendants' assertions, these phrases do not make the injunction "broader than

necessary." Rather, if they were not included in the Court's Permanent Injunction, it would be too

narrow. For example, removing "assisting, aiding, or abetting" could enable Defendants to assist

others in engaging in activities that violate the injunction without themselves running afoul of the

                                                 8
injunction. However, the Court adds the word "active" before "in concert and participation with"

at the beginning of the third paragraph, as this change accords with the language found in Rule 65

of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 65{d)(2)(C) {"The order binds only the

following who receive actual notice of it by personal service or otherwise: ... other persons who

are in active concert or participation with anyone described in Rule 65(d)(2)(A) or (B). ") (emphasis

added).) The third paragraph of the Court's Permanent Injunction accordingly reads as follows:

       The Enjoined Defendants, as well as their principals, agents, officers, directors,
       members, servants, employees, successors, assigns, and all other persons in active
       concert and participation with them, are permanently enjoined from importing,
       purchasing, selling, distributing, marketing, or otherwise using in commerce in the
       United States any International FreeStyle test strips designated for the international
       market, or assisting, aiding, abetting, or acting in concert and participation with any
       other person or business entity in engaging in or performing any of the of the
       activities referred to in this paragraph.

                                     CONCLUSION

       The Court thus resolves the parties' objections in the manner indicated above, for the

reasons indicated above. The precise contours of the permanent injunction entered in this case are

found in the attached order.

       SO ORDERED.

Dated: November 2c?2019
                                                        s/Carol Bagley Amon
       Brooklyn, New York




                                                 9
